The opinion of the court was delivered by
Garrison, J.
The defendant in this case was found guilty and sentenced for the offence of selling beer from a wagon. The indictment rests upon a supplement to an act entitled “An act concerning inns and taverns.” Pamph. L. 1869, p. 409; Gen. Stat., p. 1795. This supplement makes it a misdemeanor to sell any intoxicating liquor from any “ambulatory conveyance.” This object, we think, is in nowise expressed in the title of the act to which it is a supplement. The creation of this offence is a general police law, and while its enforcement may be incidentally beneficial to licensed venders, that is not the object of the act within the meaning of the constitutional requirement. Beyond this it has nothing to connect it with the act to which it is made supplemental.
If there were no “Act concerning inns and taverns,” it would surely never occur to anyone to select such a title as aptly expressive of a legislative purpose to punish whomsoever sold intoxicating drink from a vehicle. As a statutory enactment the supplement falls under the constitutional ban and is void.
The judgment should be reversed.